Citation Nr: 0906177	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an increased rating in excess of 30 
percent for PTSD.  In August 2008, the RO granted an 
increased rating of 50 percent.  The Veteran has indicated 
that he is not satisfied with this rating.  Thus, this claim 
is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  In January 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are manifested by all of the 
criteria for a 100 percent evaluation according to an October 
2007 VA staff psychiatrist, including suicidal ideations, 
audio and visual hallucinations, inability to maintain 
effective relationships, circumstantial and mildly tangential 
thought processes, inconsistent recall of dates of personal 
events, severe impairment in employment, and a GAF score 
range of 45-50.  

2.  Resolving all doubt, the medical evidence shows the 
Veteran is unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability are met; but as the schedular 
criteria for a 100 percent evaluation for PTSD have been met, 
the claim is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.2, 4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The Veteran's claims for an increased rating for PTSD and 
individual unemployability have been considered with respect 
to VA's duty to notify and assist.  Given the favorable 
outcomes noted below, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 

Increased rating for PTSD

The RO granted service connection for PTSD in February 1988 
assigning a 30 percent evaluation, effective September 10, 
1987.  

The Veteran filed an increased rating claim for his PTSD in 
December 2006.  He testified that he had suicidal ideations 
and does not talk to his family anymore, although he takes 
care of his ex-wife; nor does he have any friends.  His 
representative mentioned that he last worked as a truck 
driver in December 2006 but was fired due to consistent 
absenteeism and inability to go to work.  He participated in 
a Compensated Work Therapy (CWT) program at the VA hospital 
but was released because of trouble with the supervisor, 
being verbally abusive, being unable to follow orders and 
instructions, and unexplained absence.

The RO granted an increased rating of 50 percent for PTSD, 
effective December 5, 2006; but the Veteran is not happy with 
this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (for PTSD), which evaluates psychiatric 
disabilities under the general criteria for a chronic 
adjustment disorder.  38 C.F.R. § 4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to get the next higher 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A March 2007 VA examination report shows the Veteran had 
worked as a truck driver but had problems at work because of 
a skin condition, which required frequent hospitalization.  
He had three years of college and got divorced after six 
months of marriage.  He had a 21-year old son who he raised 
himself; his wife passed away from cancer.  On mental status 
examination, the Veteran was casually dressed and 
cooperative.  His mood was depressed and affect was blunted.  
His speech was normal and there were no perceptual problems.  
His thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  His insight, judgment, and impulse control 
was fair.  He spent most of his time at home trying to heal 
from his skin condition and he collected unemployment.  He 
was able to take care of his activities of daily living.  The 
examiner determined that the Veteran had problems working 
because of his skin condition and that he appeared to be 
somewhat isolative.  His PTSD symptoms were moderate and did 
not prevent him from getting employment.  His GAF score was 
50. 

An April 2007 VA mental health note shows the Veteran 
appeared to be having hallucinations about his skin stating 
that thorns were coming out of his pores.  He refused to go 
to the emergency room at the suggestion of the examiner.   A 
separate April 2007 VA mental health record shows the Veteran 
was on unemployment after surgery for a skin condition and 
living with his niece (who was a drug-addict).  He complained 
of feeling tired and depressed and had passive suicidal 
ideations.  On mental status examination, he had good 
grooming and fair eye contact; he was constantly scratching 
or rubbing the skin on his face, arms, and back of the neck.  
His affect was constricted and mood was congruent.  He had 
passive suicidal ideation without plan, no homicidal 
ideation, and no audio/visual hallucinations currently.  He 
was alert and oriented times three and his insight and 
judgment were fair.  The examiner found that the Veteran was 
reporting moderate to severe PTSD symptoms.  His GAF score 
was 45.  

In October 2007, a physician's questionnaire was filled out 
by a VA staff psychiatrist who had treated the Veteran for 
PTSD.  The psychiatrist indicated that she had treated the 
Veteran for one year.  The form noted the criteria for a 50 
percent evaluation for PTSD, a 70 percent evaluation for 
PTSD, and a 100 percent evaluation for PTSD.  The 
psychiatrist checked "yes" next to all of the criteria and 
also stated that in her opinion the Veteran's PTSD interfered 
with his ability to have gainful employment and made him 
unemployable.  She further noted that his GAF score was 45 
and that the Veteran suffered from severe symptoms of PTSD.  
He continued to suffer from flashbacks, nightmares, trouble 
sleeping, hypervigilance, and isolation.  He sometimes 
smelled dead bodies and heard voices.  He had trouble 
concentrating and keeping jobs due to his severe 
symptomatology and got very paranoid and jumpy when he was 
around people.  As a result he had trouble getting along with 
people and was unable to maintain relationships.  He was 
unable to work for a long time and, in the psychiatrist's 
opinion, it was very unlikely that he could work in the 
future due to his PTSD. 

A March 2008 VA medical record shows the Veteran reported 
that he still sometimes heard voices but was not clear on 
that.  A May 2008 VA medical record notes a GAF score of 45.  
A separate May 2008 VA medical record noted that the Veteran 
took an overdose of pills in 2003 and was hospitalized and 
that he used to drive his truck really fast without caring 
for his life.  He had no attempts or gestures in the last 
three years.

An August 2008 VA examination report shows the Veteran 
reported episodes of depression and stated that three weeks 
ago he was so down he could not get out of bed and was not 
eating until family members intervened.  He experienced 
suicidal ideation without intent and reported worrying much 
about his family and financial matters.  He was deeply 
distressed about his skin condition and bathed three times a 
day.  He had re-experiencing symptoms such as flashbacks 
about combat, which were triggered by loud sounds such as 
fire trucks.  His symptoms of paranoia were exacerbated by 
valid risks to his safety in his neighborhood.  On objective 
evaluation, he was casually dressed and neatly groomed.  He 
was soft-spoken and his thought processes were highly 
circumstantial and mildly tangential though logical.  His 
recall of dates of personal events was inconsistent and it 
was difficult to establish a sequential narrative.  His 
concentration and short-term memory were fair and his mood 
was anxious and "down."  His affect was appropriate to 
content.  He denied suicidal ideation at present but felt 
burdened.  His GAF score was 45.  The examiner noted that the 
Veteran had been diagnosed with PTSD secondary to combat 
exposure in Vietnam.  Overt re-experiencing symptoms were not 
pronounced but the Veteran exhibited difficulty with 
authority and close personal relationships associated with a 
deeply pessimistic attitude and mild paranoia secondary to 
trauma exposure.  His functional status was similar to that 
described in his March 2007 review though his social 
circumstances had become more erratic inducing a high level 
of distress.  His capacity to sustain competitive employment 
was reduced due to his symptoms.  He was regarded as capable 
of maintaining employment only in a supportive environment 
and/or being allowed to work in semi-isolated status.

Resolving all doubt in favor of the Veteran, the criteria for 
a 100 percent evaluation for PTSD are met.  The October 2007 
VA psychiatrist was specifically given the criteria for a 100 
percent rating for PTSD and found that the Veteran met these 
criteria.  She further mentioned that the Veteran was unable 
to sustain employment due to his PTSD disability, had 
hallucinations, and was unable to maintain effective 
relationships.  An April 2007 VA mental health record also 
noted that the Veteran appeared to be hallucinating about 
thorns coming out of his skin and the Veteran was shown to 
have passive suicidal ideation.  Other reports indicate more 
moderate symptoms.  The March 2007 VA examination report 
noted that the Veteran's PTSD symptoms were moderate and 
determined that the Veteran was unemployable due to his skin 
condition rather than PTSD.  The August 2008 VA examination 
report showed that while his work capacity was diminished, he 
could still work in a supportive environment or one that was 
semi-isolated.  Nonetheless, the August 2008 report also 
noted that the Veteran had paranoia, his thought processes 
were highly circumstantial and mildly tangential, and his 
recall of dates of personal events was inconsistent.    

The Veteran's GAF score range of 45-50 also supports the 
criteria for a 100 percent evaluation.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Not all of the criteria for a 100 percent evaluation are met.  
For instance, the Veteran is not shown to be persistently 
delusional or exhibit grossly inappropriate behavior; nor is 
he unable to perform activities of daily living.  Given the 
medical evidence of record, however, particularly the October 
2007 staff psychiatrist's assessment, all doubt is resolved 
in the Veteran's favor and the criteria for a 100 percent 
evaluation for PTSD are met.  See 38 C.F.R. § 4.2.

TDIU

Given the assignment of a 100 percent rating for PTSD, the 
claim for entitlement to a total disability rating for 
individual unemployability is moot.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
rated as 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (a). 

The Veteran is rated for one service-connected disability 
(PTSD) at 100 percent disabling.  Thus, he meets the 
schedular criteria for a total disability rating.  As noted 
by the October 2007 VA staff psychiatrist, he also has been 
found to be unemployable due to his service-connected PTSD.  
VA medical records dated from 2006 to 2008 show that the 
Veteran was unemployed because of hospitalization from a skin 
condition and participating in the CWT program but was 
unsuccessful in this program.  A November 2007 VA medical 
record noted that the Veteran was having some problems with 
attendance and communicating with his supervisor as part of 
the CWT program.  A June 2008 VA medical record notes the 
Veteran stated that he was having problems with his 
supervisor and was feeling very angry.  He got so angry and 
tried to walk out of the place before acting out or doing 
anything.  A separate note indicates that the Veteran's 
supervisor was having problems with him and that he would not 
listen to instructions and when confronted about this would 
become verbally abusive.  He was discharged from the work 
phase of the CWT program.  A July 2008 VA medical record 
notes that the Veteran wanted to work so he could pay for his 
apartment even though it was stressful  

In addition to the total schedular rating for PTSD, the 
Veteran is shown to be unemployable due to his PTSD under 
38 C.F.R. § 4.16(a).  While March 2007 and August 2008 VA 
examination reports note more moderate symptoms of PTSD and 
that the Veteran's psychiatric impairment did not totally 
preclude employment, all doubt is resolved in the Veteran's 
favor based on the October 2007 VA staff psychiatrist's 
assessment.  See 38 C.F.R. § 4.2.  However, in view of the 
100 percent schedular evaluation assigned for PTSD, the TDIU 
issue is moot.


ORDER

Entitlement to a 100 evaluation for PTSD is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is dismissed.


___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


